Allowable Subject Matter
Claims 1-6, 8-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowed because the prior art of record does not disclose nor render obvious wherein the power switching apparatus is further configured to output the supply voltage to a high-definition multimedia interface (HDMI) circuitry which includes a voltage regulator and a controller; wherein the first input voltage is supplied by a power pin of a HDMI port; and wherein the second input voltage is supplied by a power pin of a USB port as cited with the rest of the claimed limitations.
Claims 2-6, 8-10, 12-16 and 18 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842